DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication filed 5/16/2022.
Note: The previous Office Action was stated to include the IDS filed 1/13/2022 but did not.  That IDS has been addressed in the instant Office Action.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 11-13,
Applicant argues that Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) does not disclose a recessed region is located outside of a plurality of leads and is not part of the plurality of leads.  The Examiner respectfully disagrees.
First, the Examiner respectfully notes that the instant amendment and above argued feature introduces new matter.  To further explain:

    PNG
    media_image1.png
    702
    1097
    media_image1.png
    Greyscale

As seen above, each recess that the capacitors 102a,102b are located in are recesses in respective leads 120a, 120b, 120c, and 120d.  This can be seen in the above marked up figures where applicant shows a cross-sectional view along line A-A.  The only element begins at the very top of the chip is lead 102d, and this can be seen in the above marked up figures.  As best understood, it is this lead that is bent to form a recess that the capacitor 102b is located on.  No other element or portion of the lead frame is disclosed or shown to support the capacitors or have a recess located therein.  As such, as best understood, it is the leads that contain the claim recess.  Should applicant disagree, applicant is requested to explain the distinction between the leadframe and the leads, where each component is clearly located, and how the original disclosure provides support for the instant claim feature. 
Second, while applicant discloses that the above prior art references do not disclose the above claim feature, the Examiner respectfully notes that because applicant’s recessed region is not located outside of the plurality of leads and is part of the plurality of leads, the prior art can be interpreted in the same manner as applicant.  As such, the portion of the leads that, in the combination, contain the recessed region is considered part of the leadframe and not one of the leads.  As such, the prior art can be interpreted in the same manner that applicant is interpreting the instant application, even though such an interpretation raises an issue under 112(a) for the reasons noted above.  
With regard to new Claim 21, 
The Examiner respectfully notes that Elian et al. (Elian) (US 2013/0113475) discloses this feature in Figure 4C. This rejection is further explained below.
Information Disclosure Statement
The information disclosure statement filed 1/13/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. 
Note that the references that have been struck through have not been considered because no statement of relevance in English has been provided. Also note that a machine translation for JP 2011022035 have not been provided.  As such, this portion of the IDS has been struck through.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,

    PNG
    media_image1.png
    702
    1097
    media_image1.png
    Greyscale

The phrase “the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads” on the last two lines introduces new matter.
As seen above, each recess that the capacitors 102a,102b are located in are recesses in respective leads 120a, 120b, 120c, and 120d.  This can be seen in the above marked up figures where applicant shows a cross-sectional view along line A-A.  The only element begins at the very top of the chip is lead 102d, and this can be seen in the above marked up figures.  As best understood, it is this lead that is bent to form a recess that the capacitor 102b is located on.  No other element or portion of the lead frame is disclosed or shown to support the capacitors or have a recess located therein.  As such, as best understood, it is the leads that contain the claim recess.  The above claim phrase therefore introduces new matter.
As to Claim 18,

    PNG
    media_image2.png
    702
    1097
    media_image2.png
    Greyscale

The phrases “the recessed portion is formed entirely by a single continuous component of the lead frame” on lines 4-5 and “the passive component is placed solely on the first surface of the recessed region such that the entire bottom surface of the passive component is in contact with the first surface of the recessed region” on lines 11-13 introduces new matter. Applicant has amended the phrase “recessed region” to recessed portion,” but the Examiner respectfully notes that in the combination, the above phrase introduces new matter.  This is because applicant later claims “the passive component is placed solely on the first surface of the recessed portion” on lines 10-11. Each recess is essentially formed by two leads, such as the recess in leads 120c and 120d that support the capacitor 102b in the above figure.  However, these leads are distinct from each other, and a gap separates these leads.  Applicant however requires that the passive component solely be placed on a first surface of the recessed portion, and requires that the recessed portion be formed entirely by a single contiguous component of the lead frame.  However, each passive component is supported by two respective and distinct leads, and thus it cannot be solely placed on a recessed portion that is formed by a single continuous component, because two non-contiguous leads are needed to form the recessed portion/region that the passive component is located on.  As such, this phrase introduces new matter.


    PNG
    media_image1.png
    702
    1097
    media_image1.png
    Greyscale

The phrase “the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads” on the last two lines introduces new matter.
As seen above, each recess that the capacitors 102a,102b are located in are recesses in respective leads 120a, 120b, 120c, and 120d.  This can be seen in the above marked up figures where applicant shows a cross-sectional view along line A-A.  The only element begins at the very top of the chip is lead 102d, and this can be seen in the above marked up figures.  As best understood, it is this lead that is bent to form a recess that the capacitor 102b is located on.  No other element or portion of the lead frame is disclosed or shown to support the capacitors or have a recess located therein.  As such, as best understood, it is the leads that contain the claim recess.  The above claim phrase therefore introduces new matter.
As to Claim 19,



    PNG
    media_image1.png
    702
    1097
    media_image1.png
    Greyscale

The phrase “the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads” on the last two lines introduces new matter.
As seen above, each recess that the capacitors 102a,102b are located in are recesses in respective leads 120a, 120b, 120c, and 120d.  This can be seen in the above marked up figures where applicant shows a cross-sectional view along line A-A.  The only element begins at the very top of the chip is lead 102d, and this can be seen in the above marked up figures.  As best understood, it is this lead that is bent to form a recess that the capacitor 102b is located on.  No other element or portion of the lead frame is disclosed or shown to support the capacitors or have a recess located therein.  As such, as best understood, it is the leads that contain the claim recess.  The above claim phrase therefore introduces new matter.
As to Claims 2-15, 17,  20, and 21,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 12-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480).

    PNG
    media_image3.png
    342
    450
    media_image3.png
    Greyscale

As to Claims 1, 14, and 20,
Ararao discloses A magnetic field sensor, comprising: a lead frame (12),(62e) having a die attach area with a first surface and a second opposing surface (Figure 3C), (Paragraphs [0050],[0051]); a plurality of leads (note the leads of 62e), (Figure 4), a passive component (64) coupled to at least one of the plurality of leads and attached to a first surface of the lead (Figure 4), (Paragraph [0061] / note the passive component can be said to be attached to both sides of the lead frame as it is attached to the entire lead frame),a semiconductor die (10) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface (Figure 3C), (Paragraph [0050] / note the die would reasonable include the sensor element similar to applicant), wherein the second surface of the semiconductor die is attached to the die attach area of the lead frame at the first surface of the die attach area (Figure 3C), (Paragraph [0050]); a non-conductive mold material (50),(58) enclosing the die,  the die attach area of the lead frame including the second surface of the die attach area of the lead frame and said passive component (Figures 3C, 4), (Paragraphs [0051], [0058] / note that mold material (58) is reasonably non-conductive because it must be non-conductive if it can be filled with magnetic particles, and because the mold materials of the disclosure are described to be of a non-conductive material such as described in Paragraph [0051], and because the hatching used for (56) is similar to that used for (50)); and a ferromagnetic mold material (52) secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach area of the lead frame by the non-conductive mold material (Figure 3C), (Paragraph [0052] / note the magnet (52) is reasonably a ferromagnetic mold material because it must be formed by ferromagnetic materials can a permanent magnet can reasonable be formed from a mold process) wherein the first surface of the region of the lead frame that the passive component is located on is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame is to the ferromagnetic mold material (Figure 4  note the capacitor (64) and the surface it is located on will always be closer to magnet (50) then first surface of the die attach area located below (10))), the non-conductive mold has a top surface opposite a bottom surface (Figure 3C), wherein the bottom surface is in contact with the ferromagnetic mold (by way of the adhesive) (Figure 3C).
Ararao does not disclose a lead frame having a recessed region with a first surface,  a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed region, wherein the first surface of the recessed region and the first surface of the die attach area are parallel to one another, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame is to the ferromagnetic mold material, the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads, the first surface of the die attach area is closer to the top surface of the non-conductive mold than the first surface of the recessed region is to the top surface of the non-conductive mold, wherein the recessed region has a second surface opposite the first surface of the recessed region, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic material.
Babin discloses a lead frame having a recessed region (130c),(132c),(134c) with a first surface, (Figure 8), a passive component (capacitor) coupled to at least one of said plurality of leads and attached to the first surface of the recessed region (Paragraph [0055]), wherein the recessed region has a second surface opposite the first surface of the recessed region (Figure 8), (see above marked up figure), the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads (Figure 8 / note that in light of applicant’s disclosure, if applicant can consider the region of the recess located in the leads to not be part of the leads, than the prior art can be reasonably interpreted in the same manner).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao to include a lead frame having a recessed region with a first surface,  a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed region, wherein the first surface of the recessed region and the first surface of the die attach area are parallel to one another, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach area of the lead frame is to the ferromagnetic mold material, the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads, the first surface of the die attach area is closer to the top surface of the non-conductive mold than the first surface of the recessed region is to the top surface of the non-conductive mold, wherein the recessed region has a second surface opposite the first surface of the recessed region, wherein the second surface of the recessed region is closer to the ferromagnetic mold material than the first surface of the recessed region is to the ferromagnetic material given the above disclosure and teaching of Babin in order to advantageously ensure that the capacitor is more securely connected by allowing more of the surface of the capacitor to be connected to the lead frame, and in order to advantageously minimize the risk of solder join failure (Paragraph [0061]).
(Note: The capacitor of Ararao is located on the underside of the lead frame like the magnet (Paragraph [0061] / note 62d). As such, the recess must be upward, and this would reasonably cause the lower side of the lead frame, which is the second surface of the recess, to be positioned closer to the magnet than the top first surface of the recess.)
As to Claim 2,
Ararao discloses the ferromagnetic mold material comprises a hard ferromagnetic material to form a bias magnet (Paragraph [0054]).
As to Claim 3,
Ararao in the utilized embodiment does not disclose the hard ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles.
Ararao in a second embodiment discloses that it is known to form a hard ferromagnetic material selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles (Paragraph [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao in view of Babin to include ferromagnetic material is selected from the group consisting of a ferrite, a SmCo alloy, a NdFeB alloy, a thermoplastic polymer with hard magnetic particles, or a thermoset polymer with hard magnetic particles as taught by Ararao in a second embodiment in order to advantageously be able to more precisely be able to control the amount of permanent magnet located in the sensor, and to advantageously ensure that the magnet fully filled the entire cavity near the sensor.
As to Claim 12,
Ararao discloses the passive component comprises a capacitor (Paragraph [0061]).
As to Claim 13,
Ararao discloses a securing mechanism (52) between the non-conductive mold material and the ferromagnetic mold material (Paragraph [0052]).
As to Claim 15,
Ararao discloses the second surface of the die attach area is closer to the ferromagnetic mold material than the first surface of the die attach area is to the ferromagnetic mold material (Figure 3C).
As to Claim 16,
Ararao discloses wherein the non-conductive mold material further encloses the passive component (Paragraph [0061]).
As to Claim 17,
Ararao in view of Babin discloses the second surface of the recessed region is closer to the ferromagnetic mold material than the second surface of the die attach area of the lead frame is to the ferromagnetic mold material (Figures 3C,4 / note the combination the second surface of the recessed region would be in the lead frame, and this surface would therefore reasonably be closer to the ferromagnetic mold material as claimed.).
As to Claim 18,
Ararao discloses A magnetic field sensor, comprising: a lead frame (12),(62e) comprising a die attach portion with a first surface and a second opposing surface (Figure 3C), (Paragraphs [0050],[0051]); a plurality of leads (note the leads of 62e), (Figure 4), a passive component (64) having one bottom surface that is entirely planar (Figures 3C,4 / note because the leads are planar, the capacitor is reasonably planar), wherein the passive component is coupled to at least one of the plurality of leads and  the bottom surface of the passive component is attached to and is directly on a first surface of the lead (Figure 4), (Paragraph [0061] / note the passive component can be said to be attached to both sides of the lead frame as it is attached to the entire lead frame),a semiconductor die (10) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface (Figure 3C), (Paragraph [0050] / note the die would reasonable include the sensor element similar to applicant), wherein the second surface of the semiconductor die is attached to the die attach portion of the lead frame at the first surface of the die attach portion (Figure 3C), (Paragraph [0050]); a non-conductive mold material (50),(58) enclosing the die,  the die attach portion of the lead frame including the second surface of the die attach portion of the lead frame and said passive component (Figures 3C, 4), (Paragraphs [0051], [0058] / note that mold material (58) is reasonably non-conductive because it must be non-conductive if it can be filled with magnetic particles, and because the mold materials of the disclosure are described to be of a non-conductive material such as described in Paragraph [0051], and because the hatching used for (56) is similar to that used for (50)); and a ferromagnetic mold material (52) secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach portion of the lead frame by the non-conductive mold material (Figure 3C), (Paragraph [0052] / note the magnet (52) is reasonably a ferromagnetic mold material because it must be formed by ferromagnetic materials can a permanent magnet can reasonable be formed from a mold process) wherein the first surface of the region of the lead frame that the passive component is located on is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material (Figure 4  note the capacitor (64) will always be closer to magnet (50) then first surface of the die attach area located below (10))).
Ararao does not disclose a lead frame having a recessed portion with a first surface that is entirely planar, wherein the recessed region is formed entirely by a single contiguous component of the lead frame, the first surface of the recessed region and the first surface of the die attach portion are parallel to one another, the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and is directly on the first surface of the recessed portion, the passive component is placed solely on the first surface of the recessed portion such that the entire bottom surface of the passive component is in contact with the first surface of the recessed portion, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads.
Babin discloses a lead frame having a recessed portion (130c),(132c),(134c) with a first surface that is entirely planar (Figure 8), the recessed region is formed entirely by a single contiguous component of the lead frame (Figure 8 / note that in light of applicant’s disclosure, Babin discloses this feature even though a space is present below the capacitor), a passive component (capacitor) coupled to at least one of the leads and positioned in the recessed region of the lead frame (Paragraph [0055]), the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and is directly on the first surface of the recessed region (Paragraph [0062]), the passive component is placed solely on the first surface of the recessed portion such that the entire bottom surface of the passive component is in contact with the first surface of the recessed portion (Figure 8 / note the passive component would solely be placed on the top (first surface) of the recess), (Paragraph [0062]), the recessed portion is located outside of the plurality of leads and is not a part of the plurality of leads (Figure 8 / note that in light of applicant’s disclosure, if applicant can consider the region of the recess located in the leads to not be part of the leads, than the prior art can be reasonably interpreted in the same manner).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao to include a lead frame having a recessed portion with a first surface that is entirely planar, wherein the recessed region is formed entirely by a single contiguous component of the lead frame, the first surface of the recessed region and the first surface of the die attach portion are parallel to one another, the passive component is coupled to at least one of the plurality of leads and the bottom surface of the passive component is attached to and is directly on the first surface of the recessed portion, the passive component is placed solely on the first surface of the recessed portion such that the entire bottom surface of the passive component is in contact with the first surface of the recessed portion, the first surface of the recessed region of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, the recessed region is located outside of the plurality of leads and is not a part of the plurality of leads given the above disclosure and teaching of Babin in order to advantageously ensure that the capacitor is more securely connected by allowing more of the surface of the capacitor to be connected to the lead frame, and in order to advantageously minimize the risk of solder join failure (Paragraph [0061]).
(Note: The capacitor of Ararao is located on the underside of the lead frame like the magnet (Paragraph [0061] / note 62d). As such, the recess must be upward, and this would reasonably cause the lower side of the lead frame, which is the second surface of the recess, to be positioned closer to the magnet than the top first surface of the recess.)
As to Claim 19,
Ararao discloses A magnetic field sensor, comprising: a lead frame (12),(62e) comprising a die attach portion with a first surface and a second opposing surface (Figure 3C), (Paragraphs [0050],[0051]); a plurality of leads (note the leads of 62e), (Figure 4), a passive component (64) coupled to at least one of the plurality of leads and attached to a first surface of the lead (Figure 4), (Paragraph [0061] / note the passive component can be said to be attached to both sides of the lead frame as it is attached to the entire lead frame),a semiconductor die (10) having a first surface in which a magnetic field sensing element is disposed and a second opposing surface (Figure 3C), (Paragraph [0050] / note the die would reasonable include the sensor element similar to applicant), wherein the second surface of the semiconductor die is attached to the die attach portion of the lead frame at the first surface of the die attach portion (Figure 3C), (Paragraph [0050]); a non-conductive mold material (50),(58) enclosing the die,  the die attach portion of the lead frame including the second surface of the die attach portion of the lead frame and said passive component (Figures 3C, 4), (Paragraphs [0051], [0058] / note that mold material (58) is reasonably non-conductive because it must be non-conductive if it can be filled with magnetic particles, and because the mold materials of the disclosure are described to be of a non-conductive material such as described in Paragraph [0051], and because the hatching used for (56) is similar to that used for (50)); and a ferromagnetic mold material (52) secured to a portion of the non-conductive mold material adjacent to and spaced from the second surface of the die attach portion of the lead frame by the non-conductive mold material (Figure 3C), (Paragraph [0052] / note the magnet (52) is reasonably a ferromagnetic mold material because it must be formed by ferromagnetic materials can a permanent magnet can reasonable be formed from a mold process), wherein the first surface of the recessed portion of the lead frame that the passive component is located on is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material (Figure 4  note the capacitor (64) will always be closer to magnet (50) then first surface of the die attach area located below (10))), the non-conductive mold has a top surface opposite a bottom surface (Figure 3C), wherein the bottom surface is in contact with the ferromagnetic mold (by way of the adhesive) (Figure 3C).
Ararao does not disclose a lead frame having a recessed portion with a first surface, the recessed portion is a single contiguous component, wherein the first surface of the recessed portion and the first surface of the die attached portion are parallel to one another, a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed portion, the first surface of the recessed portion of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, wherein the first surface of the die attach portion is closer to the top surface of the non-conductive mold than the first surface of the recessed portion is to the top surface of the non-conductive mold, the recessed portion is located outside of the plurality of leads and is not a part of the plurality of lead.
Babin discloses a lead frame having a recessed portion (130c) with a first surface, the recessed portion is a single contiguous component (Figure 8), a passive component (capacitor) coupled to at least one of the leads and positioned in the recessed portion of the lead (Paragraph [0055]), the recessed portion is located outside of the plurality of leads and is not a part of the plurality of leads (Figure 8 / note that in light of applicant’s disclosure, if applicant can consider the region of the recess located in the leads to not be part of the leads, than the prior art can be reasonably interpreted in the same manner).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao to include a lead frame having a recessed portion with a first surface, the recessed portion is a single contiguous component, wherein the first surface of the recessed portion and the first surface of the die attached portion are parallel to one another, a passive component coupled to at least one of said plurality of leads and attached to the first surface of the recessed portion, the first surface of the recessed portion of the lead frame is closer to the ferromagnetic mold material than the first surface of the die attach portion of the lead frame is to the ferromagnetic mold material, wherein the first surface of the die attach portion is closer to the top surface of the non-conductive mold than the first surface of the recessed portion is to the top surface of the non-conductive mold, the recessed portion is located outside of the plurality of leads and is not a part of the plurality of lead given the above disclosure and teaching of Babin in order to advantageously ensure that the capacitor is more securely connected by allowing more of the surface of the capacitor to be connected to the lead frame, and in order to advantageously minimize the risk of solder join failure (Paragraph [0061]).
(Note: The capacitor of Ararao is located on the underside of the lead frame like the magnet (Paragraph [0061] / note 62d). As such, the recess must be upward, and this would reasonably cause the lower side of the lead frame, and thus the first surface of the recessed portion would be located between the first and second surface of the die attach portion of the leadframe.  The first surface of the recessed portion would therefore always be closer to the ferromagnetic mold material than the first surface of the die attach portion, and the first surface of the die attach portion would always be closer to the top surface of the non-conductive mold material than the first surface of the recessed portion is to the top surface of the non-conductive mold material.)
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) as applied to claim 1 above, and further in view of Stout (US 4,188,605).
As to Claims 4 and 5,
Ararao in view of Babin does not disclose the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite.
Stout discloses the ferromagnetic mold material is selected from the group consisting of  a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite, and that for as similar device that it’s known to use either a soft ferromagnetic material or a hard ferromagnetic material for the sensor (Column 3, Lines 63-68), (Column 4, Lines 1-54 / note the three different embodiments and where in the first embodiment the magnetically active material is for example a soft Ni alloy, and where in the third embodiment the magnetically active material uses a permanent magnet).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Ararao in view of Babin to include the ferromagnetic mold material is selected from the group consisting of a soft ferromagnetic mold material to form a concentrator, the soft ferromagnetic material includes at least one of NiFe, Ni, a Ni alloy, steel, or ferrite as taught by Stout because these features have been demonstrated to be art recognized equivalent devices (MPEP 2144.06), and in order to advantageously be able to adapt the device for applications where a magnetic field is already generated and it is instead desired to form a flux concentrator near the sensor to increase the flux density of the magnetic field at the sensor to therefore increase the sensitivity of the sensor and reduce the influence of noise.
Claims 6, 7, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) as applied to claim 1 above, and further in view of Elian et al. (Elian) (US 2013/0113475).
As to Claims 6 and 7,
Ararao in view of Babin does not disclose the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure.
Elian discloses the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material (Figures 4B, 4C), the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure (Figures 4B,4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao in view of Babin to include the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the ferromagnetic mold material forms a substantially D-shaped, O-shaped, U-shaped, or C-shaped structure as taught by Elian in order to advantageously provide convergent magnetic field lines (Paragraph [0039]) so as to minimize any leakage flux and provide a more linear magnetic field at the sensor that allows for more consistent and linear detection.
As to Claim 21,
Ararao in view of Babin does not disclose the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, wherein the non-conductive mold material comprises a tapered protrusion extending into the central region of the ferromagnetic mold material, wherein the tapered protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the tapered protrusion.
Elian discloses the ferromagnetic mold material (1) has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material (Paragraph [0036] / note polymer-based magnet), wherein the non-conductive mold material (4) comprises a tapered protrusion extending into the central region of the ferromagnetic mold material (Figure 4C), (Paragraph [0034]), wherein the tapered protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material (Figure 4C), and wherein the ferromagnetic mold material covers the tapered protrusion (Figure 4C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Ararao in view of Babin to include the ferromagnetic mold material has a non-contiguous central region extending from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, wherein the non-conductive mold material comprises a tapered protrusion extending into the central region of the ferromagnetic mold material, wherein the tapered protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the tapered protrusion as taught by Elian in order to advantageously provide convergent magnetic field lines (Paragraph [0039]) so as to minimize any leakage flux and provide a more linear magnetic field at the sensor that allows for more consistent and linear detection.
Claims 8, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) and Elian et al. (Elian) (US 2013/0113475) as applied to claim 6 above, and further in view of Ausserlechner (US 2009/0140725).
As to Claims 8, 9, and 10,
Ararao in view of Babin and Elian does not disclose the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion.
Ausserlechner discloses the non-conductive mold material (190) comprises a protrusion extending into the central region of the ferromagnetic mold material (162) (Figure 8), the protrusion extends from adjacent to the first end of the ferromagnetic mold material (top surface) to the second end (bottom surface) of the ferromagnetic mold material (Figure 78, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion (Figure 8).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Ararao in view of Babin and Elian to include the non-conductive mold material comprises a protrusion extending into the central region of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to the second end of the ferromagnetic mold material, the protrusion extends from adjacent to the first end of the ferromagnetic mold material to terminate before the second end of the ferromagnetic mold material, and wherein the ferromagnetic mold material covers the protrusion as taught by Ausserlechner in order to advantageously provide an additional securing means to ensure that the non-conductive mold material and the ferromagnetic mold material stay connected in the desired manner, and thus ensure that the ferromagnetic mold material is mechanically locked in place to the non-conductive mold material (Paragraph [0053]), which therefore minimizes movement which can create an undesirable change in the generated magnetic field at the sensor.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (Ararao) (US 2010/0141249)  in view of Babin (US 2011/0115480) and Elian et al. (Elian) (US 2013/0113475) as applied to claim 6 above, and further in view of Zwijze et al. (Zwijze) (US 2012/0293165).
As to Claim 11,
Ararao in view of Babin and Elian do not disclose a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material.
Zwijze discloses a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material (Figure 1a) and (Paragraph [0015]).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Ararao in view of Babin and Elian to include a third mold material disposed in and secured to the central region of the ferromagnetic mold material, wherein the third mold material is comprised of a soft ferromagnetic material as taught by Zwijze in order to advantageously further enhance the magnetic field at the sensor and thus increase detection sensitivity, and in order to homogenize the field near the sensor and reduce the positioning precision needed of the sensor (Paragraph [0012] of Rettig et al. (Rettig) (US 2008/0116884), and to advantageously control the sensitivity of the sensor by ensuring a zero field is present when no object is near (Paragraph [0015]) so that only nearby detectable objects disturb the zero field so as to allow for enhance detection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858